DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending in the application. Amended claims 1, 6, 10, 12, 18, and 23 have been noted. The amendment filed 6/21/22 has been entered and carefully considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10, 11, 14-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weidman (US 2007/0190362) and Dickey et al (US 2014/0242736).
Weidman discloses a method of depositing a ruthenium-containing film (Fig. 9) on a substrate by a cyclical deposition process [0086] comprising: contacting the substrate with a first vapor phase reactant comprising a metalorganic precursor comprising a metal, such as titanium, aluminum, or zinc [0086]; [0088]; and contacting the substrate with a ruthenium tetroxide [0090]; wherein the ruthenium-containing film comprises at least one of a ternary ruthenium oxide [0093]. The metalorganic precursor may be oxidized in step 904 (Fig. 9) to form a metal oxide layer at a temperature of about 100°C [0088]. 
Weidman does not disclose contacting the substrate with an oxygen containing plasma after the first vapor phase reactant and contacting the substrate with the second vapor phase reactant after the oxygen containing plasma.
Dickey discloses that a method of vapor deposition of mixed metal oxide films wherein titanium oxide may be deposited by ALD at 100°C using conventional titanium precursors and a plasma containing oxygen [0041]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to expose the first vapor phase reactant of Weidman to an oxygen plasma for oxidation as suggested by Dickey since it was a known means of forming the metal oxide layer by ALD at low temperatures, such as 100°C.
 Regarding Claims 2-5, 10, 11, 24, and 26, Weidman discloses that the cyclical deposition may be ALD or CVD [0086] (Fig. 9); the method comprises at least one deposition cycle in which the substrate is alternately and sequentially contacted with the first reactant and ruthenium tetraoxide (Fig. 9); the deposition cycle is repeated two or more times [0092]; the precursor may be TDMAT to form a ruthenium titanium oxide [0088]; a semiconductor structure includes the ruthenium-containing film [0028]; and Fig. 5 discloses a reaction system configured to perform the method of claim 1. 
Regarding Claims 14-16, Weidman further discloses that other metal oxides may be deposited with the ruthenium oxide to form ternary oxides as an alternative to titanium, such as aluminum and zinc [0086]; [0088]; [0093]. Although Weidman does not explicitly disclose the claimed precursors of claims 14 or 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use conventional aluminum or zinc precusors to form ternary zinc ruthenium oxide and aluminum ruthenium oxide as suggested by Weidman as an alternative to titanium ruthenium oxide. 
Regarding Claims 18-22, Weidman discloses conventional precursors including metal ethoxides and metal butoxides [0088]; alcohol may contact the surface of the substrate to achieve required wetting properties [0095]; and the substrate may be heated to a temperature of about 100°C. 
Regarding Claim 23, Weidman discloses that the metalorganic precursor includes transition metals [0081] and thus it would have been obvious to use a cobalt precursor to form a cobalt ruthenium oxide film.
Thus, claims 1-5, 10, 11, 14-24, and 26 would have been obvious within the meaning of 35 USC 103 over the combined teachings of 35 USC 103 over the teachings of Weidman. 
Claims 6, 7, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weidman (US 2007/0190362) and Dickey et al (US 2014/0242736) as applied above and further in view of Marsh (US 2002/0008270).
Weidman does not disclose that the metalorganic precursor comprises platinum. 
Marsh discloses forming a platinum ruthenium alloy layer by CVD [0031], wherein the platinum precursor may be Pt(CO)2Cl2, etc. [0039]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to form a ruthenium-containing layer of Weidman using a platinum metal organic precursor as suggested by Marsh as an alternative to titanium, aluminum, etc. since they were known to be suitable for forming platinum-ruthenium alloy films by vapor deposition.
Regarding Claim 25, Marsh discloses that the ruthenium-containing film comprises at least a portion of an electrode [0015]. 
Thus, claims 6, 7, and 25 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Weidman, Dickey, and Marsh. 
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weidman (US 2007/0190362) and Dickey et al (US 2014/0242736) as applied above and further in view Hamalainen et al (US 2011/0020546).
Weidman does not disclose that the metalorganic precursor includes palladium. 
Hamalainen discloses forming a noble metal film by ALD [0034]-[0038], wherein palladium films are formed using precursors, such as Pd(thd)2 [0083]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to form a ruthenium-containing layer of Weidman using a palladium metal organic precursor as suggested by Hamalainen as an alternative to titanium, aluminum, etc. since they were known to be suitable for forming palladium films by ALD.
Thus, claims 8 and 9 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Weidman, Dickey, and Hamalainen.
Claims 12, 13, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weidman (US 2007/0190362) and Dickey et al (US 2014/0242736) as applied above and further in view Hatanpaa et al (US 2007/0148347).
Weidman does not disclose that the metalorganic precursor includes bismuth. 
Hatanpaa discloses that multicomponent bismuth-containing oxide films may be deposited by ALD using metalorganic precursors comprising bismuth, such as [(dmb)2Bi-O-Bi(dmb)2]2 [0015]-[0016]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to form a ruthenium-containing layer of Weidman using a bismuth metal organic precursor as suggested by Hatanpaa as an alternative to titanium, aluminum, etc. since they were known to be suitable for forming multicomponent oxide bismuth films by ALD.
Regarding Claim 27, Hatanpaa discloses a heterogeneous catalyst structure comprising the film, such as for fuel cell materials [0017]. 
Thus, claims 12, 13, and 27 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Weidman, Dickey, and Hatanpaa.
Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive. Applicant argues that Weidman does not teach the new limitations of claim 1 regarding an oxygen containing plasma. Although Weidman does not teach an oxygen containing plasma prior to contacting the substrate with the second vapor phase reactant, this limitation is reasonably suggested in Dickey as discussed in the new rejection above. 
Applicant argues that Dussarat does not teach lithium, calcium, cobalt, or lead. While Dussarat does not teach this limitation, Weidman teaches that the metalorganic may be a transition metal, which would reasonably include cobalt [0088]. 
Applicant argues that the reactions discloses in Hatanpaa and Weidman are substantially different. This is not found persuasive because Hatanpaa discloses known metalorganic precursors for multicomponent bismuth oxide films deposited by ALD and thus it would have been obvious to incorporate conventional metalorganic precursors suggested by Hatanpaa into the process of Weidman since Weidman suggests the use of conventional precursors [0088] for multicomponent ruthenium films.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday-Friday: 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715